Miller v Rerob, LLC (2021 NY Slip Op 04865)





Miller v Rerob, LLC


2021 NY Slip Op 04865


Decided on August 26, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 26, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., NEMOYER, TROUTMAN, WINSLOW, AND BANNISTER, JJ.


604 CA 20-00898

[*1]STERLING MILLER, PLAINTIFF-RESPONDENT,
vREROB, LLC, PETR-ALL PETROLEUM CONSULTING CORP., ALSO KNOWN AS PETR-ALL PETROLEUM CORP., ALSO KNOWN AS PETR-ALL CORP., CORTLAND PUMP & EQUIPMENT, INC., DEFENDANTS-APPELLANTS, ET AL., DEFENDANT. (APPEAL NO. 2.) 


KENNEDYS CMK LLP, NEW YORK CITY (NITIN SAIN OF COUNSEL), FOR DEFENDANTS-APPELLANTS REROB, LLC AND PETR-ALL PETROLEUM CONSULTING CORP., ALSO KNOWN AS PETR-ALL PETROLEUM CORP., ALSO KNOWN AS



	Appeals from an order of the Supreme Court, Onondaga County (Anthony J. Paris, J.), entered July 10, 2020. The order, among other things, granted the motion of plaintiff for bifurcation. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Miller v Rerob, LLC ([appeal No. 1] — AD3d — [Aug. 26, 2021] [4th Dept 2021]).
Entered: August 26, 2021
Mark W. Bennett
Clerk of the Court